ACCEPTED
                                                                                                 03-15-00064-CV
                                                                                                         5205241
                                                                                      THIRD COURT OF APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                                             5/8/2015 9:47:57 AM
                                                                                               JEFFREY D. KYLE
                                                                                                          CLERK
                              CAUSE NO. 03-15-00064-CV

                                                                               FILED IN
                                                                        3rd COURT OF APPEALS
                                  In the Court of Appeals                   AUSTIN, TEXAS
                          For the Third Court of Appeals District       5/8/2015 9:47:57 AM
                                       Austin, Texas                      JEFFREY D. KYLE
                                                                                Clerk



      ELITE AUTO BODY LLC, d/b/a PRECISION AUTO BODY, REY R.
           HERNANDEZ, YESICA DIAZ, AND DAVID DAMIAN,
                              Appellants,
                                  v.
      AUTOCRAFT BODYWERKS, INC., now known as WASSON ROAD
           VENTURES, INC., d/b/a AUTOCRAFT BODYWERKS,
                               Appellee.


               Expedited Appeal from the 353rd Judicial District Court,
                Travis County, Texas, the Hon. Tim Sulak, Presiding

                    NOTICE OF CHANGE OF ATTORNEY ADDRESS

       Notice is hereby given to this Court and to all parties that counsel for Defendants and

Counter/Cross-Plaintiffs has moved from the firm of Fritz, Byrne, Head & Harrison, PLLC, to

Taube Summers Harrison Taylor Meinzer Brown, LLP. Counsels’ new address and contact

information is reflected in the signatures below.

                                              Respectfully submitted,

                                              TAUBE SUMMERS HARRISON TAYLOR
                                              MEINZER BROWN, LLP
                                              100 Congress Ave., Suite 1800
                                              Austin, Texas 78701
                                              Telephone: (512) 472-5997
                                              Telecopier: (512) 472-5248

                                              BY:    /s/ Rick Harrison
                                                     Texas State Bar No. 09120000
                                                1
                                                    rharrison@taubesummers.com
                                                    Kevin W. Brown
                                                    Texas State Bar No. 24045222
                                                    kbrown@taubesummers.com


                                   CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing Notice of Change
of Attorney Address has been served via email on this the 8th day of May, 2015 to the
following:

Mr. James Ruiz
Ms. Jacylyn G. Austein
Winstead P.C.
401 Congress Avenue, Suite 2100
Austin, Texas 78701
(512) 370-2850
jruiz@winstead.com
jaustein@winstead.com


                                                    /s/ Rick Harrison
                                                    Rick Harrison




                                               2